Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 1 of 21 PagelID 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the
Middle District of Florida

United States of America

 

 

)
v. )
Benjamin Tucker Patz, ) Case N ¥ 0 M a 1 2. 0 QTul
a/k/a "Parlay Patz" @
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 20, 2019 inthe countiesof Pinellas | in the
Middle Districtof Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 875(c) Transmitting threats in interstate or foreign commerce

This criminal complaint is based on these facts:

See attached affidavit.

aw Continued on the attached sheet. ’) J

jf |
_ | hen -

Complainant's signature

- Daniel A. Nowak, Special Agent, FBI

Printed name and title

 

Sworn to before me and signed in my presence.

Date: Fab. - ut Le LA - Pies JA. Ye

Judge's signature

 

City and state: Tampa, Florida THOMAS G. WILSON, U.S. Magistrate Judge

Printed name and title
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 2 of 21 PagelD 2

I, Daniel A. Nowak, being first duly sworn, hereby depose and state as

follows:

I. INTRODUCTION

 

1, Iam a Special Agent with the Federal Bureau of Investigation
(“FBI”) and have been so employed since 2016. Prior to joining the FBI, I was a
police officer with the St. Charles Police Department in Missouri for six years. In
connection with my official duties as a Special Agent with the FBI, I investigate a
variety of criminal violations of federal laws, including violent crimes. As the
case agent, I am fully familiar with the facts of this case and I have previously
participated in numerous investigations involving threats and harassment through
the use of online platforms. Furthermore, during these and other investigations, I
have reviewed evidence received from online platforms and consulted with other
agents and law enforcement officers who have seized and/or reviewed evidence
from computers and online platforms.

2. As an FBI Special Agent, I am an investigative or law enforcement
officer of the United States within the meaning of 18 U.S.C. § 2510(7). Iam
empowered by law to conduct investigations of, and to make arrests for,
violations of federal statutes regarding the transmission of threats, including

violations of 18 U.S.C. § 875(c).
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 3 of 21 PagelD 3

3. This affidavit is submitted in support of a criminal complaint
charging Benjamin Tucker PATZ, a/k/a “Parlay Patz,” with transmitting threats
in interstate or foreign commerce, in violation of 18 U.S.C. § 875(c).

4. I have been personally involved in the investigation of this matter.
This affidavit is based on information obtained from law enforcement and

- government personnel, witness statements, my personal knowledge and
observations, and my examination of various reports, documents, electronic data,
and other records. Unless otherwise indicated, when the contents of a document
or an individual’s statement are reported herein, they are reported in substance
and part and are not intended to be a verbatim recitation of the document or
statement. Because this affidavit is being submitted for the limited purpose of
establishing probable cause to believe.that the above offense has been committed
and that PATZ committed it, it does not include all of the facts known to me or
other government personnel. When a date is listed, I mean that the event
occurred “on or about” that date. When a time period is listed, I mean that the

event occurred “in or around” that time period.
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 4 of 21 PagelD 4

Tl. PROBABLE CAUSE
A. INITIAL INVESTIGATION

5. Instagram, LLC, (“Instagram”), is a social-networking provider
owned by Facebook, Inc. (“Facebook”) and headquartered in Menlo Park,
California.

6. On March 9, 2019, C.R., a college basketball player for Pepperdine
University, received four Instagram direct messages from Instagram handle
@b8&2hs9. The messages stated, respectively, “Your throat will be severed open
with a dull knife,” “Your entire family will be beheaded and burned alive,” “I will
enter your home as you sleep and kill you,” and “Watch your back, you're a dead
man walking.”

7. On March 10, 2019, an Emergency Disclosure Request (“EDR”)
was submitted to Facebook, Inc. for subscriber information for the @b82hs9
Instagram account. Facebook’s response indicated that the account had been
registered on September 30, 2018, with the email address benpatz1996@gmail.com.
On March 10, 2019, an EDR was submitted to Google LLC (“Google”) for
information concerning that email account. Google’s response indicated that the
account had been registered in the name “Ben Patz” with the recovery email

address ben.patz@yahoo.com and phone SMS (i.e., text message) number
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 5 of 21 PagelD 5

+17073151768. This account had last logged in on March 9, 2019, using the IP
(“Internet Protocol”) address 108.46.233.16.

8. Records checks indicate that PATZ was born in 1996 and holds a
California driver’s license. |

B. | THREATS TO PROFESSIONAL ATHLETES

9. On July 4, 2019, F.G., a professional baseball player for the Toronto
Blue Jays, received two Instagram direct messages from @b82hs9. The messages
stated, respectively, “T WILL BEHEAD YOU NIGGER,” and “I WILL GAS
YOUR DAUGHTERS AND THEN SEVER THEIR THROATS OPEN WITH
A DULL KNIFE.”

10. OnJuly 20, 2019, C.R., a professional baseball player for the Tampa
Bay Rays, received an Instagram direct message from Instagram handle
@jeanlucricharde. The message stated, “Your family will be beheaded.” When he
opened the Instagram direct message, C.R. was located at his residence in the
Middle District of Florida.

11. OnJuly 20, 2019, B.M., who is the girlfriend of J.D., a professional
baseball player for the Atlanta Braves, received two Instagram direct messages
from @jeanlucricharde. The messages stated, respectively, “Your husband will be

beheaded,” and “I’ll enter your home while you sleep and end both of you.”
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 6 of 21 PagelD 6

12. On July 27, 2019, M.F., a professional baseball player for the
Atlanta Braves, received two Instagram direct messages from Instagram handle
@applesnsfufd. The messages stated, respectively, “Pll behead you and your
family,” and “T’Il sever your neck open with a dull knife.”

13. On July 28, 2019, L.H., a professional baseball player for the
Oakland Athletics, received an Instagram direct message from @applesnsfujd. The
message stated, “I will behead you and your family.” Within one minute of the
previous message, K.H., the wife of L.H., received four Instagram direct
messages from @applesnsfufd. The messages stated, respectively, “I am going to
sever your husbands neck open,” “You and him will be dismembered together,”
“T will enter your home while you and your fuckwad husband sleep and I will
bind you to your bed and sever your necks,” and “Prepare yourself.”

14. On July 29, 2019, H.R.,a professional baseball player for the San
Diego Padres, received an Instagram direct message from @applesnsfufd. The
message stated, “I WILL BEHEAD YOUR FAMILY.” At approximately the
same time, C.R., the wife of H.R., received two Instagram direct messages from
@applesnsfufd. The messages stated, respectively, “I will cut open your husband
with a dull knife,” and “I will sever you and him open.”

15. Based on my training and experience, as well as my review of the

relevant evidence in this investigation, I believe that PATZ transmitted these
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 7 of 21 PagelD 7

messages and that he did so for the purpose of issuing a threat and with
knowledge that the communication would be viewed as a threat.

C. SEARCH WARRANT EVIDENCE OF PATZ’S IDENTITY

16. On August 9, 2019 a subpoena was issued for the three Instagram

accounts that had sent the threatening messages: @b82hs9, @jeanlucricharde, and
@applesnsfufd. The subpoena results identified benpatz1996@gmail.com as the
email address on file for the Instagram accounts @b82hs9 and @jeanlucricharde.
The subpoena results also identified benpatz06@gmail.com as the email address on
file for Instagram account @applesnsfufd. I have also obtained the Internet
Protocol (“IP”) addresses associated with the creation of the Instagram accounts
and certain logins from them. The IP addresses were linked to internet providers
in Vallejo, California; Napa, California; Bellevue, Washington; Chatillon,
France; and Paris, France. Additionally, the phone number provided for
verification of the @applesnsfufd Instagram account was +17073151768. This is
the same phone number that Google provided for the email account
benpatz1 996@gmail com, and the (707) area code corresponds to northwestern
California, including Vallejo and Napa.

17. On September 25, 2019, United States Magistrate Judge Amanda
Sansone, of the Middle District of Florida, issued search warrants for the email

accounts benpatz1996@gmail.com and benpatz06@gmail.com, as well as the

6
Case 8:20-mj-01209-TGW Document 1. Filed 02/24/20 Page 8 of 21 PagelD 8

Instagram accounts @b82hs9, @jeanlucricharde, and @applesnsfufd. Based on the
material that Instagram provided in response to the warrants, I subsequently
learned that @b82hs9 and @jeanlucricharde were actually the same account, but the
display name, or handle, had simply been changed.!

18. A-review of direct messages stored on the targeted Instagram
accounts revealed approximately 307 total other accounts that the targeted
accounts had messaged, with nearly all the accounts receiving threatening and
explicit messages. Almost all those accounts appeared to belong to professional
or collegiate athletes, or to a family member or significant other of those athletes.

19. Information from Google indicated that ben.patz@yahoo.com was the
recovery email account for both henpatzl 996@gmail.com and benpatz06@gmail.com.
Although most of the emails sent to/from henpatz1996@gmail.com and
benpatz06@gmail.com appear to have been simply “junk” mail, such as
notifications for Instagram and Twitter pages, a few emails in the accounts helped
to identify PATZ as their common owner. These include an email that
referenced a PayPal account for “Kimberly Patz” with an address in Napa.
Furthermore, on May 21, 2018, an email was sent to a Columbia University

professor in which “Ben Patz” advised that he was completing finals at his

 

' For the sake clarity, this account will hereafter be referred to simply as @b82hs9.

7
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 9 of 21 PagelD 9

university in Paris, but that he would be back in the United States in time for
class. Another email, on August 28, 2018, contained a forwarded message that
read, “I, [C.Y.] will be hosting my friend Benjamin Patz during the entirety of his
studies in Paris, France beginning on his arrival to France on September 7, 2018
at my home: [address redacted], Paris FR 75006.” As noted above, IP addresses
received for the Instagram accounts revealed that @b82hs9 and @applesnsfujd had
registered for accounts and/or logged in from IP addresses located in Chatillon
(September 30, 2018) and Paris (October 17, 2018 and February 24, 2019).
Additionally, there were multiple emails received from LinkedIn for a profile
belonging to “Dominique Hoppers,” who is listed as the CEO of Lakeworth
Holdings. An online search of Lakeworth Holdings revealed a company that lists
“Ben Patz” as the co-founder and chairman. A biography page states that “Ben
Patz is the co-founder and chairman of Lakeworth Holdings LLC in New York
City...Ben attended Columbia Business School and the American University in
Paris.”

20. On December 17, 2019, Magistrate Judge Sansone issued a search

warrant for the email account ben.patz@yahoo.com.

 

2 According to Google Maps, Chatillon, France is located approximately 30 minutes
south of the American University of Paris, by car.

8
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 10 of 21 PagelD 10

21. Areview of the material produced in response to the warrants
revealed that the account was registered to “Ben Patz” with a birthday that is, in
fact, PATZ’s date of birth. Six IP addresses used by ben.patz@yahoo.com matched
IP addresses that were used by @applesnsfufd, @b82hs9, benpatz1996@gmail.com, or
benpatz06@gmail.com. Numerous emails found in the account also contained
leasing and shipping information for PATZ and “Kimberly Patz” at an apartment
in New York, New York, including as recently as December 15, 2019.
Additionally, on November 21, 2019, ben.patz@yahoo.com had received an email
from +17073151768@tmomail.net— which contains PATZ’s phone number and a
domain associated with T-Mobile—that contained pictures of PATZ’s California
driver’s license and United States passport card. Moreover, on December 2,
2019, ben.patz@yahoo.com sent an email to teamnorcal@inspirato. com that said, in
relevant part, “I was able to book my first trip on inspirato a couple days ago, to
the British Virgin Islands...I probably respond fastest to text (707) 315 1768 but
email is cool too. Thanks! Ben.”

22. Emails containing flight logs, device logins, hotel confirmations, and
other location-based information revealed that PATZ had likely traveled to the
following locations: New York, New York; Napa; San Francisco, California; Las
Vegas, Nevada; Atlantic City, New Jersey; Paris, France; Tunisia; Singapore; and

the British Virgin Islands. Furthermore, on at least six occasions between May
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 11 of 21 PagelD 11

2018 and November 2018, PATZ made deposits into Heritage Sports, an online
sportsbook. Meanwhile, on at least four occasions in October 2019, PATZ made
deposits into William Hill, another online sportsbook.
D.  PATZ’S HISTORY OF SPORTS GAMBLING

23. On December 27, 2019, an online search revealed numerous articles
written about PATZ and his gambling successes during November and December
2019. For example, an article titled “Parlay Patz Bets His Way To Millionaire
Status After Latest Win” (available at Attps://www.usaonlinesportsbooks.com/
news/parlay-patz-bets-his-way-to-millionaire-status-after-latest-win. html), posted on
December 11, 2019, claimed that PATZ had won apptoximately $1,136,434 from
online wagers on sporting events between November 1, 2019 and December 8,
2019. The article also noted that PATZ had joined the William Hill sportsbook
on October 9, 2019, and that he is a 23-year-old college student who lives in New
York and travels to New J ersey to make his wagers.

24. Another article, titled “Famous Sports Bettors: Ben ‘Parlay Patz’
Patz Bio” (available at hitps://www.legalsportsbetting.com /famous-sports-bettors / ben-
parlay-patz/), which was updated on December 18; 2019, claimed that PATZ was
born in 1996 and joined an offshore sportsbook to place bets when he turned 18.
That article noted the following about PATZ: 1) he attended the American

University of Paris and also the Columbia University Business School; 2) he

10
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 12 of 21 PagelD 12

became the chairman and co-founder of Lakeworth Holdings, which claims to be
an international investment company based out of New York; and 3) his two
favorite sports to wager on are football and basketball, including collegiate and
professional teams.

25. A third article, titled “30 Days, $1.1 Million in Winnings and One
Wild Ride: A Day Inside the ‘Parlay Patz’ Phenomenon” (available at
https: / / www.actionnetwork.com/news/parlay-patz-darren-rovell-sports-betting-12-16-
2019), posted on December 17, 2019, claimed that PATZ had studied abroad in
Paris and had moved to New York city to attend Columbia University. That
article further stated that PATZ had joined the William Hill sportsbook primarily
because its Buropean customer base let him bet on lower-level tennis events,
which PATZ had an interest in. According to the article, PATZ had been
expected to leave Columbia University and the New York area “at the end of the
quarter” to return to California. Furthermore, the article claimed that the Golden
State Warriors are PATZ’s favorite NBA team and that PATZ had recently
created a new Instagram account. Additionally, it claimed that PATZ had used
his winnings to purchase a new Mercedes C63 coupe and to charter a jet to take
himself and three friends to the British Virgin Islands. The article also included
the following quote from PATZ, referencing the fact that Twitter had suspended

an account that he previously had with that site: “Maybe it’s good I couldn’t get ©

11
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 13 of 21 PagelD 13 ©

a Twitter account because I'd probably go back at people. At the end of the day
though, my life has improved because of the techniques I’ve used that have won
me all this and what anyone has to say about it doesn’t really change that.”

26. Achéck of online social media revealed an additional Instagram
account for PATZ, identified as @parlaypatz, which had a display name of “Ben
Patz.” The oldest post was made approximately two years ago, and recent posts —
displayed PATZ’s vacation to the British Virgin Islands, including his chartered
flight, and his new Mercedes C63.

27. On January 3, 2020, United States Magistrate Judge Thomas
Wilson, of the Middle District of Florida, issued a search warrant for the
Instagram account @parlaypatz.

28. A review of the material produced in-response to the warrant
revealed that the account was registered to “Ben Patz” with phone number
+17073151768. Multiple direct messages sent from @parlaypatz further identified
his phone number as (707) 315-1768. Six IP addresses used by @parlaypatz
matched IP addresses that were used by @applesnsfufd, @b82hs9,
benpatz!996@gmail.com, benpatz06@gmail.com, or ben.patz@yahoo.com. Multiple
messages and story posts by @parlaypatz indicated that he uses the William Hill

sportsbook to place wagers, that he currently lives in New York—but had

12
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 14 of 21 PagelD 14

previously lived in France and California—and that he has attended Columbia
University.

29. Approximately 18 messages from @parlaypatz had been sent to
collegiate and professional football and basketball athletes, Several messages
referenced unsuccessful bets that had been placed on those athletes’ teams. For
example, on November 24, 2019, @parlaypatz sent a message to D.M., a college
football player for the University of Oregon, that said, “That defense costed my
30k man.”

30. On December 22, 2019, @parlaypatz sent a message to C.J., a college
basketball player for the University of Arizona, that said, “Your worthlessness
costed me over 100,000$ tonight! Sad!!” C.J. responded, “Gambling is a
dangerous habit. You're addicted. Stop it. Get some help!” Later, @parlaypatz
replied, “I’m doing just fine, over one million this month!”

31. On October 23, 2019, @parlaypatz sent a screenshot of his betting
picks, which included betting on the University of Southern California (“USC”)
to beat the University of California, Los Angeles, in college football. That same
day, @parlaypatz sent messages to USC players, A.S. and B.A., that said,
respectively, “Use your head dude... not smart at all,” and “Please, drop another
pass why don’t you.” @parlaypatz also messaged another Instagram user and

said, “I have 30k on fucking USC and they’re stressing me the fuck out.”

13
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 15 of 21 PagelD 15

32. On October 29, 2019, @parlaypatz exchanged messages with
@darrenrovell, which is the Instagram account for Darren Rovell, a sports business
analyst who currently works for The Action Network. In relevant part,
@darrenrovell said, “Ok. You can give me your name just so I can check with
William Hill right.” @parlaypatz replied “Benjamin Patz.” @darrenrovell then
asked, “Give me your number... Want you try to get to you sometime today,”
and @parlaypatz replied, “Sounds good. 7073151768.”

33. That same day, @parlaypatz exchanged messages with another
Instagram user, who appears to be a sports betting consultant. That user had
asked, “Let me know your phone number and we'll get started,” and @parlaypatz
replied “7073151768, text me.”

34. On December 1, 2019, @parlaypatz sent messages to another
Instagram that said, “Everyone calls me a pussy for taking heavy favorites. Lol I
just think to myself, this is why I’ve had success and they haven’t lol...Soooc00
many haters.”

35. On February 3, 2019, @parlaypatz posted a screenshot containing a |
bet placed with Heritage Sports for Super Bowl LIII between the New England
Patriots and the Los Angeles Rams, which was to occur the same day. The
betting ticket appeared to be a wager of $10,000 on the Los Angeles Rams to win.

Ultimately, however, the New England Patriots won the game 13-3. The same

14
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 16 of 21 PagelD 16

day, J.E., a professional football player for the New England Patriots, received an
Instagram direct message from @b82hs9 that said, “ILL RAPE AND MURDER
YOUR ENTIRE FAMILY.” Also that same day, R.G., a professional football
player for the New England Patriots, received Instagram direct messages from
@b8&2hs9 that said, respectively, “I WILL BRUTALLY RAPE AND MURDER
YOUR FAMILY,” and, “I WILL ENTER YOUR HOME WHILE YOU
SLEEP AND SEVER YOUR NECK OPEN WITH A DULL KNIFE.”

36. The above information corroborates that PATZ likely sent the
Instagram threats from the @b82hs9 and @applesnsfufd accounts and provides a
potential motive for his sending of threatening communications to professional
athletes. His substantial and persistent online sports wagering suggests that
PATZ may have threatened athletes who played in games on which he had
unsuccessfully wagered and lost money—or that he may have tried to influence

the outcome of upcoming sporting events on which he had wagered.

15
Case 8:20-mj-01209-TGW Document 1 Filed 02/24/20 Page 17 of 21 PagelD 17

E. ADDITIONAL THREATS AND CORRESPONDING
GAMBLING ACTIVITY

37. On January 7, 2020, a subpoena was issued to the William Hill
sportsbook in Nevada. In response to the subpoena, William Hill produced,
among other items, a handwritten enrollment form for PATZ that contained his
date of birth, his address in Napa, phone number (707) 315-1768, the email
address ben. patz@yahoo.com, and his California driver’s license number. The
application also contained a “selfie” picture of PATZ.

38. William Hill also provided betting information for PATZ. The
records included a parlay wager that PATZ had placed on June 29, 2019, on
Francis Ngannou (a mixed martial artist), Germany (believed to be the German
Women’s World Cup team), the Philadelphia Phillies, Los Angeles Dodgers, and
Cleveland Indians. That same day, Germany lost to Sweden in the Women’s
World Cup Quarterfinal. Also that same day, H.L., a professional soccer player
for the Swedish women’s soccer team, received two Instagram direct messages
from @b82hs9. The messages said, respectively, “I’m going to rape and
dismember you” and “I will sever your aorta while you sleep.”

39. Also on June 29, 2019, the Cleveland Indians lost a baseball game to
the Baltimore Orioles. That same day, Z.P., a professional baseball player for the
Cleveland Indians, received an Instagram direct message from @b82hs9 that said,

“You and your family will die.” Additionally, A.S., a professional baseball
16
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 18 of 21 PagelD 18

player for the Baltimore Orioles, received two Instagram direct messages from
@b82hs9 that said, respectively, “Hola wetback” and “I’m going to behead you
and your entire family.” Also on the same day, J.V., a professional baseball
player for the Baltimore Orioles, received two Instagram direct messages from
@b82hs9 that said, respectively, “I will enter your home while you sleep and sever
your neck open with a dull knife” and “I will brutally murder your daughter.”

40. On July 20, 2019, the Tampa Bay Rays lost a home baseball game to
the Chicago White Sox. The game took place at Tropicana Field, in the Middle
District of Florida. That same day, four professional baseball players for the
Tampa Bay Rays—E.P., A.K., T.P., and C.R.—as well as a professional baseball
player for the Chicago White Sox, A.C., received Instagram direct messages from
@b82hs9.? The messages included the following threats, among others:

- ToH.P.: “I will sever your neck open you pathetic cuntbag,” “I will
enter your home while you sleep,” “And sever your neck open,” “I will
kill your entire family,” “Everyone you love will soon cease,” “I will
cut up your family,” and “Dismember then alive”;

- ToAXK.: “Your family’s necks will be severed open with a dull knife!” .
and “Your family will die!”;

- ToT-.P.: “Unfortunately 0-5 against the Chicago White Sox isn’t going
to cut it. Because of your sins, I will have to behead you and your

family”;

 

3 The threat to C.R. is also discussed above at paragraph nine.

17
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 19 of 21 PagelD 19

- ToC.R.: “Your family will be beheaded”: and

- ToA.C.: “I WILL BEHEAD YOUR FAMILY YOU DIRTY
WETBACK.”

41. Tropicana Field is located in St. Petersburg, Florida. According to
publicly available records, the game started at approximately 6:10 p.m. ET and
lasted a total of three hours and 38 minutes, ending at approximately 9:58 p.m.
ET. The threatening messages started at approximately 8:47 p.m. ET and
continued until 9:54 p.m. ET, while the players remained at Tropicana Field.

42. Records from Instagram show that an IP address! associated with T-
Mobile and Sacramento, California—which is located approximately one hour
from Napa, where PATZ has been known to reside—was logged for @b82hs9 on
July 20, 2019, at approximately 9:22 p.m. ET. Records from Instagram also
show that the same IP address was logged for @parlaypatz on July 21, 2019, at
approximately 3:25 a.m. ET. Records from Yahoo/Oath Holdings, Inc. show
that the same IP address was logged for ben.patz@yahoo.com on July 21, 2019 at
1:58 a.m. ET. |

43. Records from Instagram further show that, on July 22, 20219, an IP
address” associated with AT&T and Napa was logged for the @b82hs9 account at

approximately 11:18 a.m. ET. Records from Instagram also show that the same

 

4 The IP address was as follows: 2607:£690:271d:1213:2d7d:64f3:8dcb:c791.
> The IP address was as follows: 99.17.228.158. .

18
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 20 of 21 PagelD 20

IP address was logged for @parlaypatz on July 23, 2019, at approximately 12:59
p.m. ET. Records from Yahoo/Oath Holdings, Inc. show that the same IP
address was logged for ben. patz@yahoo.com on July 25, 2019 at 1:01 a.m. ET.

44, Also on July 20, 2019, the Atlanta Braves lost a baseball game to the
Washington Nationals. That same day, two professional baseball players for the
Washington Nationals, A.E. and T.T, a professional baseball player for the
Atlanta Braves, J.D., and J.D.’s girlfriend, B.M., all received Instagram direct
messages from @b82hs9. The messages included the following threats, among
others: |

- ToA.E.: “I will brutally murder you and your family” and “ILL
SEVER YOUR NECK OPEN YOU UGLY CUNT”;

- ToT.T.: “I wil kill everyone you love,” “I will sever their necks open”
“T don’t joke around,” “I’m coming for you and your family. Your
throats will be severed with.a dull knife,” and “I will make sure you
along with they feel more pain than any human has ever felt”;

- ToJ.D.: “I WILL KILL YOU AND YOUR FAMILY WHILE YOU
SLEEP” and “YOU RUINED THIS GAME. NOW I HAVE NO
CHOICE BUT TO RUIN YOU”; .

- ToB.M:: “Your husband will be beheaded” and'T’ll enter your home
while you sleep and end both of you.”

45. Records from William Hill show that PATZ had also placed a
parlay wager on July 25, 2019, on the Minnesota Twins, Cleveland Indians, Los

Angeles Angels, Oakland Athletics, Seattle Mariners, and Ugo Humbert (a
19
Case 8:20-mj-01209-TGW Document1 Filed 02/24/20 Page 21 of 21 PagelD 21

professional tennis player). On July 25, 2019, the Cleveland Indians played a
baseball game against the Kansas City Royals, with a start time of 5:15 p.m. PST.
On the same day, at 4:32 p.m. PST, H.D.,a professional baseball player for the
Kansas City Royals, received two Instagram direct messages from @applesnsfufd
that said, respectively, “I will cut open the throat of your baby” and “You will
die.” At 4:37 p.m. PST, A.G., a professional baseball player for the Kansas City
Royals, received an Instagram direct message from @applesnsfufd that said, “Hope
ya family dies you ugly sloth.”
CONCLUSION

46. Based on the foregoing, there is probable cause to believe that PATZ

has committed violations of 18 U.S.C. § 875(c). Accordingly, I request that the

Court issue a warrant for his arrest as to those offenses.

i}
fh hon

Daniel A. Nowak, Special Agent
Federal Bureau of Investigation

Sworn jbo and subscribed before me
this 2%- day of February 2020, in Tampa, Florida.

THOMAS G. WILSON
United States Magistrate Judge

 

20
